EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 21, line 8 after “extending from one”
	Delete [[the side walls]]
	Insert –of the side walls of—

Reasons for Allowance
Claims 1, 3-11 and 18-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Specifically regarding claim 1 and its dependents, the prior art of record does not provide a teaching of a system having a plurality of blocks wherein each of the blocks has a top plain surface height of the end walls of the block lower in height than a top plain surface of the side walls, and wherein a connecting wall disposed between the end walls has a height that is lower than the height of the plain surface of the two end walls. There is no motivation to modify the blocks of the prior art to arrive at this specific combination of wall heights. 
Specifically regarding claim 21 and its dependents, the prior art of record includes blocks having notches and grommets as seen in Lemieux, US 7,818,938. However, the prior art fails to provide a teaching, suggestion or motivation for this combination further including wherein the grommet’s flange is configured to be disposed between a pair of protrusions extending from one of the side walls of a second block thereby connecting the blocks together.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661.  The examiner can normally be reached on Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT W HERRING/Primary Examiner, Art Unit 3633